STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) made this date by and between CHINA VOICE HOLDING CORP., a Nevada corporation (“CHVC”) and FLINT TELECOM GROUP, INC., a Nevada corporation (“Purchaser”). Whereas CHVC has agreed to sell and Purchaser desires to purchase all of the issued and outstanding capital stock of certain wholly owned subsidiaries of CHVC, (the “Subsidiaries”, whether one or more) on the terms and conditions set forth in an Agreement and Plan of Merger dated January 29, 2009 (“Merger Agreement”), and Whereas CHVC desires to sell and Purchaser desires to purchase 15,000,000 shares of common stock of CHVC contemporaneously with the Merger Agreement, Now, therefore, in consideration of the mutual promises of the parties; in reliance on the representations, warranties, covenants, and conditions contained in this Agreement; and for other good and valuable consideration, the parties agree as follows: ARTICLE 1:SALE 1.01Sale of Stock.CHVC agrees to sell, convey, transfer, assign, and deliver to Purchaser 15,000,000 shares of CHVC common stock and Purchaser agrees to purchase such stock (collectively, the “Stock”). 1.02Consideration; Terms of Sale.(a) In consideration of the sale and transfer of the Stock and the representations, warranties, and covenants of CHVC set forth in this Agreement, Purchaser shall deliver to CHVC the following consideration on the Closing Date; (b) Purchaser shall pay $750,000 on or before February 27, 2009 and $750,000 on or before April 30, 2009. (c)
